Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 has been entered.
The claims are not amended.  Claims 1-17,19-21 are pending.
Claim Rejections - 35 USC § 103
Claims 1-17 and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajracharya ( 5922381) in view of Howard ( EP 0415788 A1), Gum (5817356), Ito( 5534273) , Thompson ( 5397587), Raskin ( 2014/0328997) and Debbouz ( 2020187222).
For claims 1, 21, Bajracharya discloses a method for preparation of filled pasta.  The method comprises the steps of forming a pasta, cooking the pasta in acidified water containing acids such as lactic, fumaric, gluconic acid lactone etc.., packaging the cooked pasta in suitable sealed containers such as cans, glass jars, or  plastic pouches and heat processing the sealed container containing the pasta to pasteurize the product and render it shelf-stable.  The pH of the cooked pasta may be as high as 5.5, preferably from 4.8-5.3.   Bajracharya discloses the acid concentration in the acidified water is about .1-1%, especially from .2-.75%. For claim 2, Bajracharya discloses the dough sheet may be acidified by boiling, dipping or spraying in acid .  If the dough sheet has been preacidified, that pasta can be cooked in acidified water. The cooking is done in a blancher with steam/water using acidified water.  Thus, Bajracharya discloses embodiment in which the pasta contains no added acidulant.  For claims 3-4, the 
Bajracharya does not disclose the steps of draining, rinsing and cooling as in claim 1, the pH of the acidified water as in claim 9, the temperature as in claim 11, the parameters as in claims 12-13, the freezing step as in claim 17, the use of citric acid as in claims 1,21, the step as in claim 19 and the ready to eat feature as in claim 20.
 Howard discloses a process of making shelf-stable pasta product and product resulting from the process.  The process comprises the steps of boiling pasta in acidified water at a temperature between 90-100 degrees C. for about 5-20 minutes, draining the pasta, rinsing the pasta, cooling the pasta, packaging the pasta in a seal container  and thermal processing the sealed container.  Howard also 
Gum discloses a process for the preparation of a fully cooked shelf stable or refrigerated pasta product.  Gum teaches to mix acid with the pasta ingredients.  The acids used include citric acid, fumaric acid, lactic acid, acetic acid, malic acid, acetic acid ect..( see abstract, col. 3 lines 1-8)
Ito discloses a method for manufacturing packed wet-type instant noodles.  Ito teaches to treat the noodles by immersing the noodles in an aqueous solution of organic acids such as an aqueous solution of citric acid or solution of lactic acid such that the noodles have a pH in the range of 4-5 after the treatment.  ( see col. 6 lines 38-50)
Thompson discloses  highly palatable , shelf-stable, moist pasta type food products.  The product is made by extrusion.  After the extruded products were formed, they were sprayed with a mixture of citric acid and water in order to lower the surface pH and there retard spoilage.  ( see abstract, col. 12 lines 38-45)
Raskin  discloses a method for production of enriched products.  Raskin teaches to reducing the pH by the addition of an acid selected from acetic acid, adipic acid, citric acid, fumaric acid, lactic acid, malic acid etc..(see paragraphs 0008,0048)
Debbouz discloses a method of making shelf-stable filled pasta. Debbouz teaches to treat the pasta with acid selected from citric acid, lactic acid, fumaric acid, tartaric acid, malic acid and glucono delton lactone.  The pasta dough is treated by immersing in the acid.  ( see paragraphs 0011, 0016)
The steps of draining, rinsing and cooling of the pasta after cooking is known in the art as shown in Howard.  It would have been obvious to one skilled in the art to incorporate the steps to ensure the pasta is drained of cooking water, is rinsed to stop the cooking or to get rid of excess starchy substance 
 Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Response to Arguments
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive. 
In the response, applicant submits a 132 affidavit.  However, the affidavit cannot be considered because it is not legible.
In the response, applicant argues Howard teaches away from using citric acid as the only acidulant.  The basis of this argument is not clear because Howard is not used to teach the addition of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Contrary to applicant’s repeated argument, one skilled in the art would not use polymeric acid in the Bajracharya process because there is no disclosure to such usage.  There is no requirement in a 103 analysis to incorporate the entire teaching of the secondary reference into the disclosure of the primary teaching.  The Howard reference is not used for the teaching of acid.  
	Applicant refers to Declaration I and II. Declaration I was filed on 3/4/21 and had already been considered in the office action mailed on 3/30/21.  Declaration II filed on 3/1/11 cannot be considered because it is not legible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Saturday, March 12, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793